Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Harding on 1/7/2021.
The application has been amended as follows: 
In Claim 1, Second line: REPLACE “inserting a proximal end of a first insert piece into a bore of the” WITH ---inserting a proximal end of a first insert piece into a bore of a 

In Claim 1, line 7: REPLACE “inserting a distal end of the first insert piece” WITH --- inserting the
In Claim 1, Third paragraph: REPLACE “mating the mating structures of the flange and proximal end of the second insert piece, and wherein mating the mating structures of the flange and the second insert piece compresses the first insert piece between the flange and second insert piece within the bore of the flange and the cavity of the second insert piece WITH --- mating the mating structures of the flange and Claim 6, Second line: REPLACE “inserting a proximal end of a first insert piece into a bore of the” WITH ---inserting a proximal end of a first insert piece into a bore of a 
In Claim 6, line 7: REPLACE “inserting a distal end of the first insert piece” WITH --- inserting the

In Claim 6, Third paragraph: REPLACE “mating the mating structures of the flange and proximal end of the second insert piece, and wherein mating the mating structures of the flange and the second insert piece compresses the first insert piece between the flange and second insert piece within the bore of the flange and the cavity of the second insert piece WITH --- mating the mating structures of the flange and 

In Claim 18, Last sentence: REPLACE “and wherein mating the mating structures of the cap closure and the distal end of the second insert piece encloses the cavity of the second insert piece when the second insert piece is fu.” WITH --- “and wherein mating the mating structures first insert piece is inserted in the cavity.---

CANCEL Claim 22
In Claim 23, last line: DELETE “along the external surface contour and the outer face”
In Claim 30, third line: REPLACE “the distal end of the insert” WITH --- the distal end of the second insert piece ---

In Claim 31, last line: DELETE “along the external surface contour and the outer face” 
In the SPECIFICATION, Paragraph 42, Amend the first sentence as follows: [0042] FIGS. 5A-5C illustrates another embodiment of the handle 100 wherein the handle includes a two piece insert 120 comprising a proximal end 120a (which may also be referred to as a first insert piece) and distal end 120b (which may also be referred to as a second insert piece).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:The best prior art of record, Ng (PGPub 2008/0290104) discloses a process for forming a cookware vessel, the process comprising the steps of: (a) inserting a proximal end of an insert 120 into a bore 109 of a metal flange 110 at an outer face of the flange, wherein the bore extends from the outer face toward a curved inner face adapted to contact a curved outer wall of a cookware vessel, wherein the insert has a distal end adapted to extend away from the outer face of the flange when the proximal end is inserted in the bore at the outer face, wherein a grip portion 140 having a proximal end and a distal end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/Ryan J. Walters/Primary Examiner, Art Unit 3726